FILED

UNITED srATEs DISTRICT CoURT FEB 1 6 2012
FOR THE DISTRICT OF COLUl\/IBIA C| k. U. . '
Coiirrts furs Efa

)
Joan Frances Mary Malone, )
4 )
Plaintiff, )

) o

v. ) Civil Action No. 15  0

)
George Washington )
University Hospital et al., )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a District of Columbia resident, sues a District of Columbia hospital and a team
of doctors there for medical malpractice. She seeks damages exceeding $40 million. As was
determined nearly one year ago in plaintiff s civil action raising substantially similar claims, the

instant complaint neither presents a federal question nor provides a basis for diversity jurisdiction

because the parties are not of diverse citizenship. See Malone v. George Washz`ngton Universily

Hospital, No. ll-0430 (UNA) (D.D.C. Feb. 24, 201 l) (same), a/j*"’d No. ll-70l2 (D.C. Cir. Aug.

1, 201 l). Plaintiff’s recourse lies, if at all, in the Superior Court of the District of Columbia. A

' separate Order of dismissal accompanies this Memorandum Opinion.

dirt

United Sthtes District Judge
Date: February , 2012